Citation Nr: 0025630	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  98-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected residuals of cerebrospinal meningitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  That rating decision denied the 
appellant's claim for an increased disability rating in 
excess of 10 percent for service-connected residuals of 
cerebrospinal meningitis.  It also granted an increased 
disability evaluation, from 10 percent to 20 percent, for the 
appellant's service-connected bursitis, right knee with 
Pellegrini-Stieda disease.

In October 1998, the appellant filed a notice of disagreement 
pertaining solely to the issue of an increased disability 
rating for his service-connected residuals of cerebrospinal 
meningitis.  Thereafter, he perfected his appeal of this 
issue. See 38 C.F.R. § 20.200 (1999).


REMAND

The VA has a duty to assist the veteran once his claim is 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The veteran's claim for an increased disability rating in 
this case is shown to be well grounded, but the duty to 
assist him in its development has not yet been fulfilled.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) 
(where a veteran asserted that his condition had worsened 
since the last time his claim for an increased disability 
evaluation for a service-connected disorder had been 
considered by VA, he established a well-grounded claim for an 
increased rating).

After a thorough review of the veteran's claims file, the 
Board believes that the medical evidence of record is 
incomplete and inadequate for rating his service-connected 
residuals of cerebrospinal meningitis.  The most recent VA 
examination of the veteran's brain and spinal cord was 
performed in August 1998.  The report of that examination 
concluded with a diagnosis of "[l]ower back pain, with right 
lumbar radiculopathy, likely secondary to status post 
meningitis, and superimposed lumbar disk disease."  The RO 
has currently assigned the veteran's service-connected 
residuals of cerebrospinal meningitis a 10 percent disability 
rating pursuant to Diagnostic Code 8019.  Diagnostic Code 
8019 provides that cerebrospinal meningitis as an active 
disease will be rated as 100 percent disabling, and, in the 
absence of active disease, residuals will be rated, with a 
minimum rating of 10 percent. 38 C.F.R. § 4.124a, Diagnostic 
Code 8019 (1999).

As noted above, the veteran has been diagnosed with back pain 
"likely secondary to status post meningitis."  However, the 
evidence of record does not provide sufficient information on 
which to evaluate the relationship between these symptoms and 
the veteran's service-connected cerebrospinal meningitis.  
Accordingly, the Board concludes that additional VA 
examinations of the veteran's cerebrospinal meningitis, 
including his back disorder, should be conducted to determine 
the extent and severity of this condition. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:
 
1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him during the pendency of this 
appeal for cerebrospinal meningitis and 
for a back disorder.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
veteran which have not been previously 
secured.

2.  The veteran should be scheduled for 
an examination by the appropriate 
specialist(s) in order to assess the 
current extent and severity of his of his 
service-connected residuals of 
cerebrospinal meningitis.  The report of 
this examination should include a 
detailed account of all manifestations 
and pathology associated with the 
veteran's service-connected residuals of 
cerebrospinal meningitis.  All necessary 
tests and studies should be conducted, 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

If found to have a spinal disorder related 
to his service-connected cerebrospinal 
meningitis, the examiner should provide a 
detailed account of all manifestations of 
that condition found to be present, 
including discussion of the following:

a.  With respect to the functioning of 
the veteran's spine, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, muscle spasm, ankylosis, 
subluxation, lateral instability, 
dislocation, locking of the joint, 
loose motion, crepitus, deformity or 
impairment.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or pain on motion.  
The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of spine.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see 38 
C.F.R. § 4.40 (1999) (functional loss 
may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability. 

b.  The examiner is requested to 
comment on the degree of limitation of 
normal functioning caused by pain.  
Range of motion testing should be 
conducted.  The examiner should specify 
the results in actual numbers and 
degrees for forward flexion, backward 
extension, lateral flexion and right 
and left rotation.  The examiner should 
also identify the normal ranges of 
motion for these various movements.

c.  If the veteran describes flare-ups 
of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated.

d.  If multiple diagnoses of back 
pathology are present, the examiner 
should reconcile the diagnoses and 
should specify which symptoms are 
associated with which disorders and 
which are part of or caused by the 
service-connected cerebrospinal 
meningitis.  If certain symptomatology 
cannot be disassociated one disorder 
from another, it should be so 
specified.  

The examination should be comprehensive 
and the entire claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO should readjudicate the 
veteran's claim taking the above 
requested development into consideration.  
See 38 C.F.R. § 4.124a, Diagnostic Code 
8019 (1999) (requires consideration of 
alternative disability ratings for 
residual conditions).

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of the REMAND is to 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



